MEMORANDUM **
Anthony P. Keyter appeals pro se from the district court’s judgment dismissing his action alleging that Senator John McCain and thirty other government defendants conspired to commit 1.6 million crimes against him. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rivera v. United States, 924 F.2d 948, 950 (9th Cir.1991), and we affirm.
The district court properly dismissed Keyter’s common law tort claims because the Federal Tort Claims Act (“FTCA”) is the exclusive remedy for claims against employees of the United States for injuries arising from their negligent or wrongful acts or omissions while acting within the scope of their office or employment. See 28 U.S.C. §§ 2674, 2679(b)(1); F.D.I.C. v. Craft, 157 F.3d 697, 706 (9th Cir.1998) (“The FTCA is the ex-*802elusive remedy for tortious conduct by the United States, and it only allows claims against the United States”). Because Keyter neither sued the United States nor alleged that he exhausted his administrative remedies, his tort claims against defendants were properly dismissed for failure to comply with the FTC A. See id. at 706. Contrary to Keyter’s claim that he has sued defendants in their personal, and not official, capacities, the allegations in Keyter’s complaint make clear that Keyter sued defendants based on acts or omissions within the scope of their federal offices.
The district court properly dismissed Keyter’s claims based on federal criminal statutes because statutes that provide for punishment by fine or imprisonment do not create privately enforceable rights or give rise to civil liability. See, e.g., Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (per curiam) (finding no civil liability under criminal conspiracy statutes).
The district court did not abuse its discretion by prohibiting Keyter from filing future claims arising from the subject matter of this case because the court made substantive findings of frivolousness, and the order was narrowly tailored to curb the abuses of this particular litigant. See De Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir.1990).
Keyter’s remaining contentions regarding judicial bias are not supported by the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.